              Case 2:19-cv-01764-RSL Document 49 Filed 02/12/20 Page 1 of 2



 1

 2

 3

 4
                                 UNITED STATES DISTRICT COURT
 5                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 6

 7
      ROLAND MA,
                                                                 NO. C19-1764RSL
 8
                            Plaintiff,

 9
                      v.                                         ORDER

10
      CITY OF SEATTLE, et al.,

11
                            Defendants.

12
            This matter comes before the Court on plaintiff’s “Brief for Additional Grounds for
13
     Review on Merits.” Dkt. # 48. Plaintiff seeks to supplement his amended complaint with
14

15   additional facts, claims, and requests for relief. He apparently believes that the Court will

16   consider this submission when evaluating the merits of his case. Dkt. # 48 at 1.
17          Federal Rule of Civil Procedure 8(a)(2) requires “a short and plain statement of the claim
18
     showing that the pleader is entitled to relief.” Plaintiff’s claims must be stated in a single
19
     document: at present, the operative pleading governing this litigation is the Amended Complaint
20
     filed on November 7, 2019 at Dkt. # 13. Simply supplementing the Amended Complaint with
21

22   piecemeal additions does not satisfy Rule 8(a)(2) and would be confusing for both the litigants

23   and the Court.
24

25
            For all of the foregoing reasons, plaintiff’s “brief” is hereby STRICKEN and will not be
26
     considered. Plaintiff may, however, file a motion for leave to file a second amended complaint
27

28   ORDER - 1
              Case 2:19-cv-01764-RSL Document 49 Filed 02/12/20 Page 2 of 2



 1   following the procedures set forth in LCR 15. The proposed second amended complaint must be
 2   attached as an exhibit to the motion for leave to amend and set forth all of plaintiff’s claims,
 3
     clearly identify each defendant, and concisely state the facts showing that each defendant
 4
     violated plaintiff’s legal rights.
 5

 6

 7          Dated this 12th day of February, 2020.
 8                                              A
                                                Robert S. Lasnik
 9                                              United States District Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28   ORDER - 2
